FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                                   ACCORDANCE WITH RULE 221, Pa.R.D.E.




New


674 First Commonwealth Federal Credit Union




Name Change




Platinum Leader Change


673 Benchmark Federal Credit Union - Add
662 Bank of Bird- in- Hand - Add




Correction



Removal




                                                                          July 2022